Eberhardt, Judge.
Each of these cases was docketed in this court March 25, 1970, and in each of them the enumeration of errors was recieived in the office of the clerk April 17, 1970, more than 20 days after docketing, failing to comply with our Rules 13(a) and 15(a), as amended. There was thus a failure to perfect the appeals and they must be dismissed. Benfield v. State, 224 Ga. 139 (160 SE2d 398); Brown v. Brown, 225 Ga. 322 (168 SE2d 138); Samples v. Hatcher, 225 Ga. 483 (170 SE2d 27); Wood v. American Home Ins. Co., 119 Ga. App. 793 (168 SE2d 597).

Appeal dismissed.


Jordan, P. J., and Pannell, J., concur.